Exhibit 10.1
 
FOURTH AMENDMENT TO CREDIT AGREEMENT



THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of August
10, 2009, is by and among HOOKER FURNITURE CORPORATION (the “Borrower”), THE
PERSONS IDENTIFIED AS LENDERS ON THE SIGNATURE PAGE HERETO (whether one or more,
the “Lenders”) and BANK OF AMERICA, N.A., as agent for the Lenders (the
“Agent”).
 
WHEREAS, the Borrower, the Lenders and the Agent are parties to a Credit
Agreement dated as of April 30, 2003, as amended by a First Amendment to Credit
Agreement dated as of February 18, 2005, a Second Amendment to Credit Agreement
dated as of February 27, 2008, and a Third Amendment to Credit Agreement dated
as of February 19, 2009 (such credit agreement and amendments, the “Existing
Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Existing Credit Agreement; and
 
WHEREAS, the Lenders are willing to do so, as more fully set forth below, but
only on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:
 
1.           Definitions.  “Amended Credit Agreement” means the Existing Credit
Agreement as amended by this Amendment.  Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings ascribed to them in
the Existing Credit Agreement.


2.           Payment in full of Tranche A Term Loan and the Tranche B Term
Loan.  Upon execution of this Amendment, the Borrower has paid in full the
Tranche A Term Loan and the Tranche B Term Loan described in the Existing Credit
Agreement.


 
3.
Amendments to Section 6.12 “Financial Covenants” of the Existing Credit
Agreement.



 
(a)
Upon receipt of and in consideration of the payments described in Section 2 of
this Amendment, the financial covenant “Debt Service Coverage Ratio” described
in Section 6.12(b) of the Existing Credit Agreement shall be terminated
effective as of July 30, 2009; and



 
(b)
Effective as of July 30, 2009, the financial covenant “Funded Debt to EBITDA
Ratio” set forth in Section 6.12(c) shall be modified to reflect the ratio
indicated for the period from December 1, 2004, to July 29, 2009, as 1.25:1.0,
and supplemented to reflect the ratio indicated for the period from July 30,
2009, and thereafter, as 2.0:1.0.  The remainder of Section 6.12(c) shall remain
unchanged in the Amended Credit Agreement except as described in this paragraph.



5

--------------------------------------------------------------------------------


4.           References in Other Credit Documents.   All references in the
Existing Credit Agreement to the "Credit Agreement" and all references in the
other Loan Documents to the "Credit Agreement" shall be deemed to refer to the
Amended Credit Agreement.


5.           Representations and Warranties.   The Borrower hereby represents
and warrants that (a) the representations and warranties contained in Article V
of the Existing Credit Agreement (as amended by this Amendment) are correct in
all material respects on and as of the date hereof as though made on and as of
such date and after giving effect to the amendments contained herein, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Existing Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01, and (b) no Default or Event of Default exists under the
Existing Credit Agreement on and as of the date hereof and after giving effect
to the amendments contained herein.


6.           Ratification and Reaffirmation.   Each Loan Party hereby ratifies
the Loan Documents to which it is a party and acknowledges and reaffirms (a)
that it is bound by all terms of such Loan Documents (as amended hereby)
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations under such Loan Documents.


7.           Instrument Pursuant to Existing Credit Agreement.   This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Amended Credit
Agreement.


8.           No Other Changes.   Except as expressly modified and amended by
this Amendment, the Existing Credit Agreement and all other Loan Documents shall
continue in full force and effect and all the terms, provisions and conditions
of the Loan Documents shall remain unchanged.


9.           Severability.   Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


10.           Counterparts.  This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of this Amendment by telecopy
shall be effective as an original and shall constitute a representation that an
original shall be delivered.


11.           Governing Law.  This Amendment shall be governed by, and construed
and interpreted in accordance with, the laws of the Commonwealth of Virginia,
without giving effect to the conflict of law principles thereof.


6

--------------------------------------------------------------------------------


12.           Successors and Assigns.  This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.


13.           Fees and Expenses.  The Borrower shall pay to the Lenders and
Agent upon demand the full amount of all costs and expenses, including
reasonable attorneys’ fees, incurred by the Lenders and Agent in the negotiation
and preparation of this Amendment.  Upon execution of this Amendment, the
Borrower shall pay a $10,000.00 loan modification fee to the Lenders and Agent.


 
IN WITNESS WHEREOF, the Borrower, Agent and the Lenders have caused this
Amendment to be executed under seal by their duly authorized officers as of the
date first above written.
 


 


 
Remainder of Page Intentionally Left Blank – Signature Page Follows
 
 
7

--------------------------------------------------------------------------------


SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT


 
Borrower:
   
HOOKER FURNITURE CORPORATION
         
By: /s/ Edwin L. Ryder
 
Name:  Edwin L. Ryder
 
Title:    EVP – Finance & Administration
     
By: /s/ Robert W. Sherwood
 
Name:  Robert W. Sherwood
 
Title:    Secretary/Treasurer
       
Agent:
   
BANK OF AMERICA, N.A.
             
By: /s/ Greg L. Richards
 
Name:  Greg L. Richards
 
Title:    Senior Vice President
       
Lenders:
   
BANK OF AMERICA, N.A.
             
By: /s/ Greg L. Richards
 
Name:  Greg L. Richards
 
Title:    Senior Vice President


8